UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7474



GEORGE E. CARTER,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-1275-AM)


Submitted:   December 17, 1998             Decided:   January 11, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Geroge E. Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George E. Carter appeals the district court’s order dismissing

without prejudice his petition for writ of error coram nobis.   The

district court found that the writ of error coram nobis had been

abolished and that the exclusive remedy for challenging an illegal

confinement was by a writ of habeas corpus.   Although the district

court may have erred in finding that the writ was abolished, see

United States v. Morgan, 346 U.S. 502 (1954), we find that Carter’s

contention that the district court of the Eastern District of

Virginia was without subject matter jurisdiction because his deten-

tion at Lorton Reformatory was pursuant to a District of Columbia

conviction is without merit.   See United States v. Young, 916 F.2d

147, 150 (4th Cir. 1990).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                              AFFIRMED AS MODIFIED




                                 2